PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 11,229,807
Issue Date: January 25, 2022
Application No. 17/011,614
Filing or 371(c) Date: 3 Sep 2020
Attorney Docket No. LF20-MVCI-55

:
:
:
:	DECISION REQUEST 
:                FOR REFUND
:
:



This is a decision on the request for refund received November 24, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $1,050, stating that “[a]pologies, I submitted two e-petitions, both receipts showed no amount after the $ in the receipt”. 

A review of the Office records for the above-identified application, shows that a petition fee of $1,050 was received on November 11, 2021 and November 12, 2021, however a petition was never filed in this application.  As such, no petition fees were due in this application

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fees totaling $2,100 will be refunded to petitioner’s credit card.  

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions